Citation Nr: 1619871	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-10 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs Regional Office (RO).  

An October 2010 Board decision denied entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veteran's Claims and in a June 2011 order, the Court granted a Joint Motion for Remand, vacating the Board's October 2010 decision and remanded the case to the Board for action consistent with the Joint Motion.  The claim was remanded by the Board in January 2012 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal can be decided.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance. Stegall v. West, 11 Vet. App. 268, 271   (1998)

The Veteran was afforded a VA examination in July 2014, at which time the examiner noted that the Veteran did not have a current diagnosis of a mental health disability.  However, in the Veteran's VA treatment records, which appear to have been associated with the Veteran's claims file after the July 2014 examination, it is consistently noted in his prior medical history that he has a diagnosis of a delusional disorder.  The VA treatment records sporadically note that the Veteran's delusional disorder is stable and he is doing well living with his sister, but there is no indication in the record that he no longer has the disability.  

While it does not appear that the Veteran seeks treatment from a mental health provider, this is not inconsistent with the other medical evidence of record as he has historically denied the existence of his mental health disability and refused appropriate treatment, even while confined in a mental health facility.

Therefore, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's current mental health disability, with specific consideration of the VA treatment records noting a history of delusional disorder. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine the etiology of any currently diagnosed psychiatric disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  

For any currently diagnosed psychiatric disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to active service.  The examiner should consider the VA treatment records showing continued notations of delusional disorder. 

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




